Citation Nr: 0309519	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The claims were previously considered by the Board 
in July 1996 and February 1998 and remanded to the RO for 
additional development.  The Board denied the claims on 
appeal in an August 1999 decision, but the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) and in February 2001 the Court 
remanded the issues to the Board pursuant to a joint motion 
for remand in order for VA to consider the recently enacted 
Veterans Claims Assistance Act of 2000.  As a consequence, 
the Board again remanded the issues on appeal to the RO.

In September 2002, the Board reviewed the veteran's claims 
and determined that additional development was required in 
order to properly decide the claims.  As such, development 
was undertaken at the Board pursuant to the development 
authority granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) and 
codified at 38 C.F.R. § 19.9.  Although portions of 38 C.F.R. 
Section 19.9 were recently invalidated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Board 
finds that the newly obtained evidence is sufficient upon 
which to grant the veteran's claims and, as such, he will not 
be prejudiced by the Board's issuance of a fully favorable 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a major depressive disorder which is most 
probably connected to the depression and adjustment problems 
experienced during his period of active service.

3.  The veteran's serious symptoms of depression and anxiety 
preclude him from seeking or sustaining gainful employment.


CONCLUSIONS OF LAW

1.  Major depression was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

2.  Criteria for a permanent and total disability rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.17, 4.130, 
Diagnostic Code 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The Board has carefully considered the provisions of the VCAA 
and the valid implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of the claims on appeal has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in the Board's August 2001 remand 
and more specifically in a letter dated in November 2001.  
The Board finds that the information provided to the veteran 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording the veteran 
physical examinations by VA physicians, and by having the 
record evidence reviewed by a VA physician in order to render 
an opinion as to the etiology of the veteran's diagnosed 
psychiatric disorder.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file and the veteran does not appear to contend 
otherwise.  Additionally, the veteran has been supplied with 
a copy of the evidence developed by the Board and his 
representative has submitted comments on that evidence and 
requested that the claims be determined based on the record 
as it now stands.  Furthermore, the veteran was afforded the 
opportunity to testify before an RO hearing officer and/or 
before the Board, but declined to do so.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
permanently and totally disabled veteran who served for at 
least ninety days during a period of war and whose 
nonservice-connected disabilities are not the result of the 
veteran's own willful misconduct is entitled to a disability 
pension.  See 38 U.S.C.A. § 1521(a).  All veterans who are 
basically eligible for VA pension benefits and who are 
unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent shall be rated as permanently and totally 
disabled.  Total disability ratings may be assigned, where 
the schedular rating for all disabilities is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.17.

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran complained of 
feeling depressed and anxious during service and that he was 
counseled because he was contemplating suicide.  He was seen 
by a mental health professional during service on several 
occasions and determined to have an adjustment reaction with 
anxiety features as well as an immature personality disorder.  
At his discharge examination in January 1977, he was not 
found to have a psychiatric disorder.

The first post-service evidence of psychiatric problems is 
dated in June 1990, when the veteran was hospitalized and 
diagnosed as having agitated depression with suicidal 
ideation and plans.  A lifelong history of chronic depression 
was noted, but there was no opinion of whether the veteran's 
diagnosis at that time was related to his period of active 
service.  The veteran was hospitalized again in June 1992, 
when he presented with complaints of depression.

In June 1994, the veteran requested VA compensation and 
pension benefits due to major depression.  He underwent VA 
examination in August 1994 and was diagnosed as having mild 
anxiety and depression that was resolved at the time of the 
examination.  In September 1994, the veteran had two 
interviews for a social and industrial survey.  The social 
worker who interviewed the veteran pointed out that he had 
been living at a VA domiciliary for several years and had a 
responsible job possibly as a result of living in a totally 
supportive environment.  The social worker noted that the 
veteran had experienced bouts of depression throughout the 
years, but did not render any opinion as to whether or not 
any diagnoses were related to his period of active service.

In January 2003, the veteran underwent a complete VA 
psychiatric evaluation and the examiner thoroughly reviewed 
the veteran's service medical records and post-service 
treatment records.  The veteran related living with his 
sister and being unable to perform any work activities as a 
consequence of his feeling down and frustrated, being self-
critical, having chronic suicidal thoughts, and having low 
motivation and energy.  The examiner rendered an Axis I 
diagnosis of major depressive disorder, severe, with 
psychotic features and anxiety.  The examiner did not find it 
appropriate to render an Axis II diagnosis based solely on 
her interview and review of the records.  She did, however, 
assign a Global Assessment of Functioning score of 45 and 
opine that the veteran's serious symptoms of depression 
precluded him from seeking or sustaining gainful employment.  
The examiner also opined that the veteran's current symptoms 
were most probably connected to the depression and adjustment 
problems he experienced during service.  The examiner 
specifically stated that although she could not speculate on 
whether the veteran's current symptoms were directly related 
to his period of active service, it was important to point 
out that the veteran first noticed his symptoms during 
service and first sought psychiatric treatment during his 
period of active service.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that it is at least as likely as not that the veteran's major 
depression was incurred during active service.  Therefore, 
service connection for major depression is hereby granted.

Although the second issue on appeal may now be moot as the 
veteran will most assuredly desire VA compensation benefits 
over VA pension benefits, the Board will decide the issue on 
appeal and allow the veteran to elect the benefits he 
desires.  Specifically, the Board finds that the medical 
evidence supports the assignment of at least a 70 percent 
disability evaluation under 38 C.F.R. Section 4.130, 
Diagnostic Code 9434, for the veteran's major depression, as 
well as the finding of an inability to secure or follow a 
substantially gainful occupation as a result of his mental 
disabilities.  The veteran's disabilities are not results of 
his own misconduct and his period of active service exceeded 
the ninety day service during a period of war requirement to 
allow him to be eligible for pension benefits.  As a 
consequence, the Board finds that the criteria for a total 
and permanent disability rating for pension purposes have 
been met and such a rating is hereby granted.




ORDER

Service connection for major depression is granted subject to 
the laws and regulations governing the award of monetary 
benefits.

A total and permanent disability rating for pension purposes 
is granted subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

